Citation Nr: 9911930	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active service from January 1943 to 
January 1946.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Rating actions were thereafter 
rendered by the New Orleans RO on the issue identified on the 
first page of this decision in rating actions of November 
1996 and August 1997; the veteran submitted a document 
identified as a Notice of Disagreement (NOD) specifically in 
response to the August 1997 decision.  However, the Board 
finds that a statement received by the RO from him in 
February 1996, in response to the rating action of that 
month, also constitutes an NOD; see 38 C.F.R. § 20.201 
(1998).  Accordingly, the question of whether the February 
1996 and November 1996 rating decisions were final, and can 
only be reopened upon the submission of new and material 
evidence, is not raised.  In addition, the Board's finding is 
in no way prejudicial to the veteran with regard to 
adjudication of his claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

A nexus between any inservice foot impairment and bilateral 
flat feet initially manifested many years after service is 
not shown.


CONCLUSION OF LAW

A claim for service connection for bilateral flat feet is not 
well grounded.  38 U.S.C.A. §  5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that a 
nexus between the veteran's current bilateral flat feet and 
any inservice foot problem that may have been manifested has 
been established by means of medical findings.  Since service 
connection cannot be granted for a disability that lacks a 
nexus or etiological relationship to service, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

In the instant case, the veteran's service medical records 
have not been associated with his claims folder, and were 
apparently destroyed in the July 1973 fire at the National 
Personnel Records Center.  Inservice incurrence of a disease 
or injury, however, can be demonstrated by means of other 
evidence compiled contemporaneous with service, or which 
otherwise reflects inservice incurrence.  No such evidence 
has been furnished in this case, and the veteran has 
indicated that no such evidence is currently available.  He 
has submitted statements from fellow former servicemen, and 
from his wife, to the effect that he had been treated for 
bilateral foot problems while in service.  



The Board must point out that the question of an inservice 
bilateral foot problem is not dispositive, in the absence of 
evidence indicating a nexus between any such problems and the 
bilateral flat feet shown on VA examination in 1995.  The 
veteran may very well have had the inservice foot problems 
described by him, his wife, and the fellow former servicemen.  
However, the claims folder does not contain any evidence 
demonstrating, by means of medical findings, that the foot 
problems that may have been manifested during service were 
present subsequent to service, so that continuity of 
symptomatology can be found, or that a relationship between 
inservice foot problems and the current flat feet has been 
established.  In brief, even if the Board was to find that 
there was an inservice foot problem, it would nonetheless 
have to conclude that the criteria set forth in Caluza were 
not satisfied, and that the claim was not well grounded.  The 
Board, in fact, does so conclude in this case.

The Board recognizes that the veteran and his wife have 
indicated that he has had foot problems since service.  Such 
statements, however, do not satisfy the nexus requirement of 
Caluza.  The nexus must be furnished by a person with the 
expertise to render an appropriate clinical diagnosis.  While 
the veteran is competent to report his symptoms, and while 
his wife may report on what she has observed, the absence of 
evidence indicating that either of them has the medical 
knowledge or training requisite for the rendering of clinical 
opinions means that the Board must find that their testimony 
with regard to the presence of a nexus is of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

To reiterate, the evidence does not demonstrate that a nexus 
or etiological relationship between any inservice foot 
problem and his current bilateral flat feet has been 
identified by means of medical findings.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability wherein the nexus 

requirement is not satisfied, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for bilateral flat feet could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available; to the contrary, he has specifically indicated 
that such evidence is unavailable.  The Board must point out 
that its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), 
does not arise until a claim is shown to be well grounded.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.


ORDER

Service connection for bilateral flat feet is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

